Citation Nr: 1755490	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety, and other diagnosed psychiatric conditions.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection.  

The Veteran maintains that he has a psychiatric disorder that is a direct result of his active military service.  Specifically, the Veteran contends that while in service, he was forced to crawl in a small cylinder that he could not fit into.  Additionally, the Veteran submits that he was also forced to clean a hydraulic tank where someone would shut off the lights, close the entrance hole, and lock him inside.  The Veteran avers that both instances resulted in immediate feelings of anxiety, agitation, and claustrophobia.

As an initial matter, the Board notes that the Veteran claimed service connection for anxiety and bipolar disorder; however, the Veteran's claim file reveals additional psychiatric diagnoses of dysthymia, generalized anxiety disorder (GAD), obsessive compulsive disorder, panic disorder, depression, GAD with claustrophobia, and symptoms of PTSD.  As such, the Board finds that the Veteran's claim should be expanded to include all diagnosed psychiatric disorders recognizing that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Additionally, the Board notes that the Veteran has not been provided a VA examination with regard to his claim for entitlement to service connection for an acquired psychiatric disorder.  Under the duty to assist, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service.  Therefore, the Board finds that the Veteran must be afforded a VA examination since there is no medical opinion of record that is adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, if any, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any identified psychiatric disorders, to include anxiety, bipolar disorder, and all other diagnosed conditions are related to military service. The claims file must be made available to and must be reviewed by the examiner in conjunction with the examination. 

a).  Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, as well as any diagnosed psychiatric disorder shown in any of the Veteran's private and VA treatment records.

b).  For each acquired psychiatric disorder 
   identified, provide an opinion, as to whether it 
   is at least as likely as not (i.e., a 50 percent or 
   greater probability) that the disability is related 
   to the Veteran's period of military service.
   
c).  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, and all other lay evidence of record, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

d).  The examiner should also specifically address the Veteran's reported lay stressors both in his hearing testimony and those identified at the examination and whether any reported stressor is or is not causally related to any of the Veteran's diagnosed psychiatric disorders.

3.  All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After completion of the above, readjudicate the claim. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




